Citation Nr: 1229811	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  10-23 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include generalized anxiety disorder and depression.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Polson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to September 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran originally filed a claim of entitlement to service connection for anxiety and depression.  As is discussed in more detail below, the medical evidence of record indicates the Veteran has since been diagnosed with generalized anxiety disorder.  Although not claimed by the Veteran, the Board has re-characterized the issue on appeal as indicated above as an acquired psychiatric disorder, to include generalized anxiety disorder and depression.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him).  


FINDING OF FACT

The evidence is in equipoise regarding whether the Veteran's generalized anxiety disorder is associated with his active service.


CONCLUSION OF LAW

The Veteran's generalized anxiety disorder was incurred in active service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Service connection on a direct-incurrence basis generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  The United States Court of Appeals for Veterans Claims has declared, when adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran seeks service connection for an acquired psychiatric disorder, to include generalized anxiety disorder and depression.  The Veteran's service treatment records do not reveal any psychiatric complaint or abnormal finding, nor diagnosis of any acquired psychiatric disorder, including generalized anxiety disorder or depression.

Between September 1975 and November 1975, the Veteran was hospitalized and was seen by a VA social worker.  In a Psychiatric Social History report, completed by the Social Worker in October 1975, the Veteran was noted as making a "somewhat marginal adjustment."  In April 2001, the Veteran reported a history of panic attacks and complained of frequent episodes of panic attacks.  In an April 2002 VA mental health outpatient note, the Veteran reported claustrophobic symptoms following an incident after a surgery in 1991, and he was diagnosed with claustrophobia by history.  In June 2004, a VA physician opined the Veteran had an adjustment disorder.

In a March 2009 VA mental health consult note, the Veteran reported longstanding, extreme, and generalized anxiety symptoms that began during service.  The Veteran reported feeling closed in, fearing his ship would capsize, and generalized feelings of claustrophobia.  He was diagnosed with generalized anxiety disorder and alcohol dependence, in full remission.  In March 2009 and August 2009, the Veteran presented symptoms of anxiety, e.g., palpitations, shortness of breath, tingling and numbness, and feelings of impending doom, which the Veteran reported he had since 1956, while in service.  The Veteran reported serving on a small ship without medical help.  In March 2009, May 2009, and August 2009, he was diagnosed with generalized anxiety disorder.  

In his August 2009 claim, the Veteran reported feeling trapped on the small ship on which he was stationed at Cape Hatteras, North Carolina.  He reported having felt extremely anxious and nervous all the time while stationed at that location, and stated he had survived many severe storms and hurricanes.  He reported there had been no psychiatrist or physician to help him; he "had to 'tough it out'."  He reported he spent many years addicted to alcohol to forget his experiences while on active duty. 

In an August 2009 letter, the Veteran's VA primary care physician opined the Veteran's anxiety disorder was at least as likely as not caused by the Veteran's military service.  The opinion was based on the Veteran's medical history, the available records, and the Veteran's "continued need for behavioral counselling [sic] and medication."  In November 2009, the Veteran reported waking up with anxiety and was, again, diagnosed with generalized anxiety disorder.  

The Board finds service connection for the Veteran's generalized anxiety disorder is warranted.  The Veteran has been diagnosed with generalized anxiety disorder, which has been associated with his active service.  His VA primary care physician opined the Veteran's generalized anxiety disorder was at least as likely as not a result of the Veteran's active service, and the physician provided rationale for this opinion.  The Veteran competently and credibly reported he has had anxiety since service.  He reported numerous times his anxiety began aboard ship, e.g., feeling closed in or fearing his ship might capsize.  He further reported there were no physicians or psychiatrists to help him with his anxiety at that time, and he had to "tough it out."  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  A chronic depressive disorder has not been demonstrated of record at any time since the filing of the claim.

In view of the foregoing, the Board finds that the evidence of record is in relative equipoise regarding whether the Veteran's generalized anxiety disorder is etiologically related to his military service.  In affording the Veteran the benefit of the doubt, the Board finds that the evidence of record supports service connection for generalized anxiety disorder.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).


ORDER

Service connection for generalized anxiety disorder is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


